 628DECISIONSOF NATIONALLABOR RELATIONS BOARDKXEN,Inc.andInternational Brotherhood of Electri-calWorkers,Local 4, AFL-CIO. , Case 14-CA-6745August 1, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on March 15, 1972, byInternationalBrotherhood of ElectricalWorkers,Local 4, AFL-CIO, herein called the Union, andduly served on KXEN, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 14, issued a complaint on March 30, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 25,1972,followingaBoardelectioninCase14-RC-6856 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate;'and that, commencing on or about February 9, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On April 25, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On May 15, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 17, 1972, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause and a motion for reconsidera-tion in the "R" case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the'Official noticeis taken ofthe recordin the representation proceeding,Case 14-RC-6856,as theterm "record"isdefined in Secs 102 68 and102.69(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151,Intertype Co v Penello,269 FNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTIONFOR SUMMARYJUDGMENTIn its response to the Notice To Show Cause, as initsanswer to the complaint, Respondent contendsthat the certification of the Union, issued after anelection conducted pursuant to a Stipulation forCertificationUpon Consent Election, is invalid inthat its objections to conduct affecting the results ofthe election should have been sustained and that itwas denied due process by not having been accordeda hearing on its objections. The Respondent hadalleged in its objections acts of threats, coercion, andinterference, and misrepresentations which Respon-dent asserted warranted the direction of a newelection. In his report on the objections, the ActingRegional Director recommended that they be over-ruled and that a certificationissue.Respondentrenewed its contentions in its exceptions filed withthe Board to the Acting Regional Director's reportand requested a hearing on its contentions. After fullconsideration, the Board, on January 25, 1972, issueditsDecision and Certification of Representativedenying the request for a hearing as the Respondent"presented insufficient evidence of a material issue offact," adopting the Regional Director's recommen-dations, and certifying the Union. In addition, amotion for reconsideration was filed on June 13,1972,requesting that the Board reconsider itsDecision and Certification of Representative in Case14-RC-6856 and that a hearing on Respondent'sobjections be directed. On June 23, 1972, the Boarddenied this motion because "it contains nothing notpreviously considered by the Board and presentsinsufficient evidence of a material issue of fact tocause the Board to reconsider its prior decision that ahearing in this matter is unwarranted."It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigatedintheprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlySupp 573 (D C Va, 1967),Follett Corp,164 NLRB378, enfd. 397 F 2d 91C A 7, 1968),Sec. 9(d) of the NLRA2SeePittsburgh Plate Glass Co v NLRB ,313 US 146, 162(1941),Rules and Regulations of the Board,Secs102.67(f) and 102 69(c)198 NLRB No. 92 KXEN, INC.629discovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Missouri corporation, at all materialtimes herein has maintained its principal office andplace of business in Mitchell, Illinois. Respondentalsomaintains a business office in St. Louis,Missouri. Respondent is, and has been at all timesmaterial herein, engaged in the operation of a radiobroadcasting station at its Mitchell, Illinois, facility.During the past calendar year, a period which isrepresentativeof its operations during all timesmaterial herein,Respondent, in the course andconduct of its business operations, derived grossrevenues in excess of $100,000 from sales ofadvertising, including in excess of $10,000 from firmslocated outside the State of Illinois.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,Local 4, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.professional employees, guards, and supervisorsas defined in the Act.2.The certificationOn November 8, 1971, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 14 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on January 25, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 1, 1972, and atalltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 9, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since February 9, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEIII.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All engineers and announcer-operators, exclud-ing office clerical employees, salesmen, janitors,3Paragraph 9 of the complaint alleges that since on or about February 9,1972,Respondent has refused to recognize and bargain with the UnionRespondent's answer"[d ]enies the allegationsof paragraph 9 except thatRespondent admits that it does not accept"the Board's certification as"valid or binding upon it " Inasmuch as Respondent's answer admits thatThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andtheUnionrequested bargaining and as the Respondent is contesting thevalidity of the Union's certification,we treat Respondent's answer as notdenying, andtherefore admitting,that it has refused to honor the Union'srequest.Further, we note that the Respondent concedes that"ithas nowrefused to bargain." 630DECISIONSOF NATIONALLABOR RELATIONS BOARDisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce ^ Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.KXEN, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.International Brotherhood of Electrical Work-ers,Local 4, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All engineers and announcer-operators, ex-cluding office clerical employees, salesmen, janitors,professional employees, guards, and supervisors asdefined in the Act constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since January 25, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 9, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfairlabor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affectingcommerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,KXEN, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Broth-erhood of Electrical Workers, Local 4, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All engineers and announcer-operators, exclud-ing office clerical employees, salesmen, janitors,professional employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Mitchell, Illinois, place of businesscopies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event that this Order is enforced by Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNationalLaborRelationsBoard"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals enforcing an Order of theNational LaborRelations Board " KXEN, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalBrotherhood of ElectricalWorkers,Local 4, AFL-CIO, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,631embody such understanding in a signed agree-ment. The bargaining unit is:All engineers and announcer-operators, ex-cluding office clerical employees, salesmen,janitors, professional employees, guards, andsupervisors as defined in the Act.KXEN, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,210 North12th Boulevard, Room448,St.Louis,Missouri63101,Telephone314-622-4167.